Exhibit 10.2

 

LOGO [g183266pg183266.jpg]

April 15, 2016

Mr. John McKune

 

Re: Amended and Restated Employment Agreement

Dear John:

This letter (the “Agreement”) contains the revised terms of your employment with
Carbylan Therapeutics, Inc. (the “Company”), effective as of April 15, 2016 (the
“Effective Date”). This Agreement amends and restates in its entirety that
certain employment agreement between you and the Company dated as of July 27,
2015 (the “Prior Agreement”).

 

1. Position.

 

  a. As of the Effective Date, you will fill the position of Vice President,
Finance, with an assigned work location of the Company’s corporate headquarters.
You will continue to report to the Company’s President and Chief Executive
Officer until a Chief Financial Officer is hired at which time you will report
to him or her. This continues to be a full-time position, and you agree to the
best of your ability and experience that you will at all times loyally and
conscientiously perform all of the duties and obligations required of and from
you pursuant to the express and implicit terms hereof, and to the satisfaction
of the Company. During the term of your employment, you further agree that you
will devote your full business time and best professional efforts exclusively to
the performance of your duties and responsibilities for the Company, and you
will not directly or indirectly engage or participate in any business that is
competitive in any manner with the business of the Company. The Company retains
the discretion to modify your position, duties, reporting relationship, and work
location from time to time.

 

2. Compensation.

 

  a.

Base Salary. You will continue to be paid a base salary at the annual rate of
$213,726, subject to payroll withholdings and deductions. Your base salary will



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

  continue to be paid in two equal payments per month in accordance with the
Company’s regular payroll practices. As an exempt salaried employee, you will be
expected to work the Company’s standard business hours, and such additional
hours as required by the nature of your work assignments and job
responsibilities, and you will not be eligible for overtime compensation. The
Company retains the discretion to modify your compensation terms (including the
bonus program) from time to time.

 

  b. Bonus. You will continue to be eligible for consideration by the Company’s
Board of Directors (the “Board”) for an annual bonus of up to twenty five
percent (25%) of your annual base salary, with the bonus determination to be
made by the Board within its sole discretion. Payment of the bonus will be based
on the level of achievement of the applicable objectives and milestones, as such
objectives and milestones are set by the Board in its sole discretion, and as
such achievement is evaluated by the Board in its sole discretion, and the bonus
is not guaranteed. As a condition precedent to earning and receiving any bonus,
you must remain an active employee with the Company through the date the bonus
otherwise is scheduled to be paid; and if your employment has been terminated
for any reason, regardless of whether the termination is by you or the Company,
you will not earn or be entitled to receive any bonus which has not been paid
prior to the termination date.

 

3. Benefits.

 

  a. Insurance Benefits. You will continue to be eligible to participate in the
Company’s standard medical and dental insurance benefits, subject to the terms
and conditions of these benefit plans, as in effect from time to time.

 

  b. Paid Time Off. You will continue to be eligible to accrue paid vacation,
and be eligible for paid sick time and paid holidays, under the terms of the
Company’s applicable policies, as in effect from time to time.

You will continue to be eligible to participate in any other benefits offered by
the Company generally to its employees from time to time, subject to the terms
and conditions of these benefit plans and the Company’s policies, as in effect
from time to time. The Company reserves the right to add to, change, or
terminate any or all of its benefit programs and related policies in its sole
discretion.

 

4. Compliance with Company Policies and Confidential Information and Invention
Assignment Agreement.

As a condition of your continued employment with the Company, you will be
required to continue to abide by the Company’s policies and procedures,
including but not limited to the policies contained in the Company’s Employee
Handbook, as may be in effect from time to time. In addition, you shall continue
to abide by and be bound by the terms of that certain Employee Proprietary
Information and Invention Agreement between you and the Company (the
“Confidentiality Agreement”).



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

5. Prior Confidentiality Obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises, any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

 

6. At-Will Employment.

Your employment with the Company will continue to be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any
time, with or without cause, and with or without advance notice. In addition,
the Company may also change any term or condition of your employment with or
without cause. This “at will” relationship can only be changed by an agreement
in writing signed by an expressly authorized officer of the Company.

 

7. Severance Benefits for Qualifying Terminations.

 

  a. General Severance Benefits. You shall be entitled to receive the General
Severance Benefits (as defined below), as your sole severance benefits, if your
employment is terminated by the Company without Cause (as defined below) and if:
(i) such termination of employment is not due to your death or disability;
(ii) your termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)); and (iii) within the timing required
by the Company, you sign, date and return to the Company a general release of
all known and unknown claims (the “Release”) substantially in the form attached
hereto as Exhibit A, and such Release becomes effective in accordance with its
terms, including through the expiration of any applicable revocation period.

For purposes of this Section 7(a), the “General Severance Benefits” shall
consist of the following: (i) continued payment of your final base monthly
salary for a period of six (6) months following the termination date;
(ii) accelerated vesting of any outstanding stock options such that the
additional number of shares that would have vested if your employment had
continued for six (6) additional months following the termination date will
become vested and exercisable effective as of the termination date; and (iii) if
you timely elect continued group health insurance coverage pursuant to federal
COBRA law or, if applicable, state insurance laws (collectively, “COBRA”), the
Company will pay your COBRA premiums to continue your group health insurance
coverage (including the cost of dependent coverage) through the earliest of
(A) six (6) months following the termination date, (B) the date that you become
eligible for group health insurance coverage through a new employer, or (C) the
date you



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

cease to be eligible for COBRA coverage. Notwithstanding the foregoing, the
General Severance Benefit set forth in (i), above (continued base salary
payment) will immediately expire in the event that you obtain new full-time
employment (or full-time consulting or similar arrangement) within six
(6) months after the termination date, provided, however, that the Company will
thereafter continue to pay you, through the six-month severance payment period,
the excess, if any, of your Company base salary on the date of termination over
the base salary for your new employment relationship. You agree to notify the
Company of your acceptance of any employment within the six-month severance
payment period. In the event of your death during the six (6) month severance
period, the remaining General Severance Benefits shall be paid to your estate.
Any severance payments made under this Agreement will be made in the form of
salary continuation, and will begin on the next regular Company payday which is
at least five (5) business days following the later of the effective date of the
Release or the date on which the Release, signed by you, is received by the
Company. The first payment, however, will be retroactive to the next business
day following the termination date.

 

  b. Change of Control Severance Benefits. You shall be entitled to receive the
Change of Control Severance Benefits (as defined below), as your sole severance
benefits, if, on or within twelve (12) months after a Change of Control (as
defined below), your employment is terminated by the Company without Cause or
you voluntarily terminate your employment for Good Reason (as defined below) and
if; (i) such termination of employment is not due to your death or disability;
(ii) your termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)); and (iii) within the timing required
by the Company, you sign, date and return to the Company the Release
substantially in the form attached hereto as Exhibit A, and such Release becomes
effective in accordance with its terms, including through the expiration of any
applicable revocation period.

For the purposes of Section 7(b), the “Change of Control Severance Benefits”
shall consist of the following: (i) you shall receive the General Severance
Benefits as provided above, except that the continued salary payments will not
be terminated or reduced in the event that you obtain new employment during the
six-month severance payment period; (ii) you will also be eligible to receive a
prorated bonus payment for the year in which your employment terminates
(notwithstanding that you otherwise would not be eligible for payment of such
bonus due to termination of employment prior to the bonus payment date), with
such prorated bonus amount to be based on the achievement of the bonus
objectives prior to such termination or resignation (provided that, no prorated
bonus will be owed if the Board determines that there has been no achievement of
such bonus objectives), and (iii) you will be eligible for the Full Acceleration
as provided in Section 8 hereof.

 

  c.

For purposes of this Agreement, “Cause” for termination of employment shall
mean: (i) your failure to substantially perform the principal duties and
obligations of your position with the Company; (ii) any act of personal
dishonesty, fraud or misrepresentation by you which was intended to or does
result in your substantial



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

  gain or personal enrichment at the expense of the Company; (iii) your
violation of a federal or state law or regulation applicable to the Company’s
business or any of the Company’s policies, which violation was or is reasonably
likely to be injurious to the Company or its business or reputation; (iv) your
conviction of a felony or a plea of nolo contendere under the laws of the United
States or any State; or (v) your material breach of the terms of any agreement
or contract between you and the Company. The determination that a termination is
for Cause shall be made in good faith by the Board in its sole discretion.

 

  d.

You may voluntarily terminate your employment for “Good Reason” under
Section 7(b) of this Agreement by notifying the Company in writing, within
thirty (30) days after the first occurrence of one of the following events taken
without your consent, that you intend to terminate your employment for Good
Reason on a date not later than the ninetieth (90th) day following such event,
if the Company has not cured that event within thirty (30) days after its
receipt of your written notice. The events that may give rise to a Good Reason
termination are: (i) a material and substantial reduction in the scope of your
duties and responsibilities (provided, however, that a change in job position
(including a change in title) shall not be deemed a “material reduction” unless
your new duties are substantially reduced from your prior duties);
(ii) relocation of your principal office that results in a one-way increase in
your commute distance of more than 30 miles; or (iii) a reduction in your base
salary by more than twenty (20%) percent (provided that an across-the-board
reduction in the salary level of all Vice Presidents of the Company by the same
(or a greater) percentage amount shall not constitute Good Reason).

 

8. Change of Control.

For purposes of this Agreement, “Change of Control” shall mean the consummation
of a transaction or series of transactions that results in: (i) any sale or
other disposition of all or substantially all of the assets of the Company. that
occurs over a period of not more than twelve (12) months; or (ii) any person, or
more than one person acting as a group, acquiring ownership of stock of the
Company, that together with the stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation. However, a Change of Control shall not
include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof. This definition of Change of Control is
intended to conform to the definitions of “change in ownership of a corporation”
and “change in ownership of a substantial portion of a corporations assets”
provided in Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii).

In the event that, on or within twelve (12) months after the consummation of a
Change of Control of the Company, your employment with the Company (or its
successor, as applicable) is terminated by the Company (or its successor, as
applicable) without Cause or you terminate your employment for Good Reason, 100%
of the shares subject to any outstanding stock options held by you will be
immediately vested and exercisable



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

in full effect as of the employment termination date (the “Full Acceleration”).
Notwithstanding the foregoing, as a pre-condition of the Full Acceleration,
within the timing required by the Company, you must sign, date and return to the
Company the Release substantially in the form attached hereto as Exhibit A, and
such Release becomes effective in accordance with its terms, including through
the expiration of any applicable revocation period.

 

9. Deferred Compensation.

It is intended that (i) each installment of any amounts or benefits payable
under Section 10 of this Agreement be regarded as a separate “payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such
installment is hereby designated as separate for such purpose), (ii) all
payments of any such amounts or benefits satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”), as provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii); and (iii) any such amounts or benefits consisting of
premiums payable under COBRA also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v). However, if any such amounts or benefits
constitute “deferred compensation” under Section 409A and if you are a
“specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, the
timing of any such benefit payments as to which you are entitled shall be
delayed as follows: on the earlier to occur of (a) the date that is six
(6) months and one (1) day after your separation from service and (b) the date
of your death (such applicable date, the “Delayed Initial Payment Date”), the
Company shall (1) pay you a lump sum amount equal to the sum of the benefit
payments that you would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this Section 12 and (2) commence paying the balance, if any,
of the benefits in accordance with the applicable payment schedule.

This Agreement, together with the Confidentiality Agreement, sets for the entire
agreement and understanding between you and the Company relating to your
employment and supersedes all prior agreements, understandings and discussions
between you and the Company, including, without limitation, the Prior Agreement.
This letter may not be modified or amended except by a written agreement, signed
by the Chief Executive Officer of the Company, although the Company reserves the
right to modify unilaterally your compensation, benefits, job title and duties,
reporting relationships and other terms of your employment.

Sincerely,

/s/ David M. Renzi

David M. Renzi

President and CEO



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

UNDERSTOOD, ACCEPTED AND AGREED:

John McKune

/s/ John McKune

Signature

April 15, 2016

Date



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

EXHIBIT A

RELEASE AGREEMENT

In exchange for the General Severance Benefits, the Change of Control Severance
Benefits, and/or the Full Acceleration, as applicable, to be provided to me
pursuant to the Amended and Restated Employment Agreement dated April 15, 2016
(the “Agreement”) between me and Carbylan Therapeutics, Inc. (the “Company”), I
hereby provide the following release of claims (the “Release”).

In exchange for the severance pay and benefits provided to me under the
Agreement, to which I acknowledge I would not otherwise be entitled, and for
other good and valuable consideration, the receipt and sufficiency of which I
hereby acknowledge, I hereby generally and completely release the Company, its
parent and subsidiary entities, and their respective directors, officers,
employees, shareholders, stockholders, partners, agents, attorneys,
predecessors, successors, insurers, employee benefit plans, affiliates, and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (1) all claims
arising out of or in any way related to my employment with the Company (or its
successor) or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including, but not limited to, any claims based on
or arising from the Agreement); (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Family and Medical Leave Act
(as amended) (“FMLA”), the California Family Rights Act (“CFRA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
applicable law, or applicable directors and officers liability insurance;
(2) any rights or claims which are not waivable as a matter of law; and (3) any
claims for breach of the Agreement arising after the date that I sign this
Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits
in connection with any such claim, charge or proceeding. I represent that I have
no lawsuits, claims or actions pending in my name, or on behalf of any other
person or entity, against any of the Released Parties.



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

The following paragraph shall apply to me only if I am forty (40) years old or
older as of the date that I sign this Release: I acknowledge that I am knowingly
and voluntarily waiving and releasing any rights I may have under the ADEA, and
that the consideration given for the waiver and release in the preceding
paragraph is in addition to anything of value to which I am already entitled. I
further acknowledge that I have been advised by this writing that: (1) my waiver
and release do not apply to any rights or claims that may arise after the date I
sign this Release; (2) I have been advised to consult with an attorney prior to
signing this Release (although I may choose voluntarily not to do so) and I have
had sufficient opportunity to do so; (3) I have twenty-one (21) days to consider
this Release (although I may choose voluntarily to sign it earlier); (4) I have
seven (7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Board of Directors; and (5) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth calendar day after the date I sign it if I
do not revoke it (such date, the “Effective Date”).

The following paragraph shall apply to me only if I am less than forty
(40) years old as of the date that I sign this Release: I understand that I have
fourteen (14) days to consider this Release (although I may choose voluntarily
to sign it earlier), the Release will become effective as of the date that I
sign it (such date, the “Effective Date”), and I do not have the right to revoke
this Release after signing it.

I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

I hereby represent that I have been paid all compensation owed and for all time
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, any Company policy or applicable
law, and I have not suffered any on-the-job injury or illness for which I have
not already filed a workers’ compensation claim.

I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceeding against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents; and (3) to cooperate fully with the Company, by voluntarily
(without legal compulsion) providing accurate and complete information, in
connection with the Company’s actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters, arising from events, acts, or failures to act that occurred during the
period of my employment by the Company or any successor thereto.



--------------------------------------------------------------------------------

LOGO [g183266pg183266.jpg]

 

I understand that, upon the Effective Date, this Release will take effect as a
legally binding agreement between me and the Company. This Release sets for the
entire agreement and understanding between the Company and me relating to the
matters set forth herein and supersedes all prior and contemporaneous
agreements, understandings and discussions concerning such matters, whether
express or implied. This Release may not be modified or amended except by a
written agreement, signed by the Chief Executive Officer of the Company and me.

 

By:  

 

          [Name] Date:  

 